USDC IN/ND case 1:19-cv-00324-HAB-SLC document 25 filed 07/23/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TIMOTHY R. HINCHMAN,                         )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Case No. 1:19-cv-00324-HAB-SLC
                                             )
GENERAL MOTORS, LLC,                         )
                                             )
               Defendant.                    )

                                   OPINION AND ORDER

       Before the Court is a motion to compel (ECF 22), together with a Local Rule 37-1

certification (ECF 23), filed by Plaintiff Timothy R. Hinchman on June 19, 2020, asking that the

Court compel Defendant General Motors, LLC (“GM”), to fully respond to his First Set of

Interrogatories and Request for Production. GM filed a response in opposition to the motion on

July 6, 2020, asserting that Hinchman filed the motion without first conferring in good faith with

GM in an effort to resolve the matter without Court action. (ECF 24). Hinchman has not filed a

reply, and the time for him to do so has now passed. N.D. Ind. L.R. 7-1(d)(3)(B).

       As background, on July 23, 2019, Hinchman filed this employment discrimination case

against GM, his former employer, alleging that GM wrongfully terminated his employment.

(ECF 1). At a preliminary pretrial conference on September 18, 2019, the Court set a discovery

deadline of June 5, 2020, which was later extended to October 10, 2020. (ECF 16, 20, 21). On

September 30, 2019, Hinchman served GM with his First Set of Interrogatories and Request for

Production, and after several agreed extensions, GM sent its discovery responses to Hinchman

on February 14, 2020. (ECF 22 at 2).

       Local Rule 37-1 provides:
USDC IN/ND case 1:19-cv-00324-HAB-SLC document 25 filed 07/23/20 page 2 of 4


       A party filing any discovery motion must file a separate certification that the
       party has conferred in good faith or attempted to confer with other affected parties
       in an effort to resolve the matter raised in the motion without court action. The
       certification must include: (1) the date, time, and place of any conference or
       attempted conference; and (2) the names of the parties participating in the
       conference.

N.D. Ind. L.R. 37-1(a); see also Fed. R. Civ. P. 37(1) (requiring a party moving for an order

compelling discovery to confer in good faith or attempt to confer with the non-moving party in

an effort to obtain the discovery without court action). Here, Hinchman represents in its Local

Rule 37-1 certification that his counsel “conferred in good faith with [GM’s counsel] on

Thursday, June 18, 2020 . . . by telephone in an effort to resolve the matters raised [in the instant

motion] without Court action.” (ECF 23).

       GM disputes Hinchman’s representations in the Local Rule 37-1 certification. GM states

that at the June 18th conference, Hinchman’s counsel did not specifically address any

substantive concerns about GM’s discovery responses to his First Set of Interrogatories and

Request for Production, and thus, no meaningful discussion pertaining to GM’s discovery

responses occurred. (ECF 24 at 1). GM further states that at the conference its counsel

conveyed that GM would be providing additional responsive documents by June 26, 2020, and

Hinchman’s counsel responded that he would notify GM’s counsel before filing any motion to

compel. (Id. at 1-2). Yet, the next day, Hinchman filed the instant motion to compel without

any prior notice to GM’s counsel. (Id. at 2). As such, GM argues that the motion to compel

should be denied based on Hinchman’s failure to confer in good faith as required by Federal

Rule 37 and Local Rule 37-1.

       “[S]everal correspondences may fail to meet Rule 37’s standard if the court determines

that the correspondences were not genuine two-way communications involving a meaningful

                                                 2
USDC IN/ND case 1:19-cv-00324-HAB-SLC document 25 filed 07/23/20 page 3 of 4


dialogue.” Lewis v. Saint Margaret Mercy, No. 2:11 CV 313, 2013 WL 214239, at *3 (N.D. Ind.

Jan. 17, 2013) (citation omitted). “The communication specifically must address the conflict and

appear to involve meaningful negotiations.” Id. (citation omitted); see Romary Assocs., Inc. v.

Kibbi LLC, No. 1:10-CV-00376, 2011 WL 4005346, at *5 (N.D. Ind. Sept. 8, 2011) (“Such a

dialogue occurs when the parties engage in bartering or negotiations rather than merely reciting

their general stances on the issues.” (citation omitted)); Shoppell v. Schrader, No. 1:08-CV-284,

2009 WL 2515817, at *1-2 (N.D. Ind. Aug. 13, 2009) (finding that a telephone call and a letter

was not a good faith conference).

       Notably, Hinchman did not file a reply to GM’s arguments, leaving GM’s report of the

June 18th conference the last word on the matter. Consequently, on this record, the Court finds

that Hinchman failed to adequately satisfy Federal Rule 37’s and Local Rule 37-1’s requirement

that his attorney first confer in good faith with GM’s attorney in an effort to resolve the matter

without Court action. Rather, the day after the June 18th telephone conference, Hinchman filed

the instant motion to compel despite: (1) his attorney’s purported failure to discuss at the

conference the specific discovery deficiencies at issue in this motion; (2) GM’s attorney’s

purported representation at the conference that she would send additional responsive documents

to Hinchman’s attorney on or about June 26, 2020; and (3) Hinchman’s attorney’s purported

representation at the conference that he would notify GM’s counsel prior to filing any motion to

compel.

          “The parties are reminded that discovery is supposed to be a cooperative endeavor,

requiring minimal judicial intervention.” C.A. v. Amli at Riverbend LP, No. 1:06-cv-1736-SEB-




                                                 3
USDC IN/ND case 1:19-cv-00324-HAB-SLC document 25 filed 07/23/20 page 4 of 4


JMS, 2008 WL 1995451, at *2 (S.D. Ind. May 7, 2008) (citing Airtex Corp. v. Shelley Radiant

Ceiling Co., 536 F.2d 145, 155 (7th Cir. 1976)). “The requirement to meet-and-confer

must be taken seriously, because [b]efore the court can rule on a motion, the parties must

demonstrate they acted in good faith to resolve the issue among themselves.” Garcia v. Aartman

Transp. Corp., No. 4:08 cv 77, 2010 WL 2427571, at *4 (N.D. Ind. June 4, 2010) (alteration in

original) (citation and internal quotation marks omitted).

       Therefore, because there is insufficient evidence that the parties met and conferred in

good faith prior to filing the motion to compel, Hinchman’s motion to compel (ECF 22) is

DENIED without prejudice.

       SO ORDERED.

       Entered this 23rd day of July 2020.

                                                             /s/ Susan Collins
                                                             Susan Collins
                                                             United States Magistrate Judge




                                                 4
